                   1 SPENCER C. SKEEN, CA Bar No. 182216
                     spencer.skeen@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                     San Diego, CA 92122
                   4 Telephone: 858.652.3100
                     Facsimile: 858.652.3101
                   5
                       [Additional Counsel on Following Page]
                   6
                       Attorneys for Plaintiffs
                   7   RAVINDER SINGH, THOMAS ODOM and
                       CALIFORNIA TRUCKING ASSOCIATION
                   8

                   9                         UNITED STATES DISTRICT COURT
                  10                      SOUTHERN DISTRICT OF CALIFORNIA
                  11 CALIFORNIA TRUCKING                          Case No. 3:18-cv-02458-BEN-BLM
                     ASSOCIATION, RAVINDER SINGH,
                  12 and THOMAS ODOM,                             PLAINTIFFS’ OBJECTIONS TO
                                                                  DECLARATIONS OF DR. MICHAEL
                  13               Plaintiffs,                    BELZER AND DR. STEVE VISCELLI
                  14         v.                                   Date:         January 13, 2020
                                                                  Time:         10:30a.m.
                  15
                       XAVIER BECERRA, in his official            Place:        Courtroom 5A
                  16   capacity as the Attorney General of the
                       State of California; JULIE SU, in her      Complaint Filed: October 25, 2018
                  17   official capacity as Secretary of the      Trial Date:       None
                       California Labor Workforce and             District Judge: Hon. Roger T. Benitez
                  18   Development Agency; ANDRE                                    Courtroom 5A, 221 W.
                       SCHOORL, in his official capacity as                         Broadway, San Diego
                  19   the Acting Director of the Department      Magistrate Judge: Hon. Barbara L. Major
                       of Industrial Relations of the State of                      11th Floor, 333 W.
                  20   California; and LILIA GARCIA-                                Broadway, San Diego
                       BROWER, in her official capacity as
                  21   Labor Commissioner of the State of
                       California, Division of Labor Standards
                  22   Enforcement, PATRICK HENNING, in
                       his official capacity as the Director of
                  23   the Employment Development
                       Department.
                  24
                                   Defendants.
                  25

                  26

                  27

                  28
                                                                                 Case No. 3:18-cv-02458-BEN-BLM
                                              PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
41248513_1.docx
                                            OF DR. MICHAEL BELZER AND DR. STEVE VISCELLI
                   1   ROBERT R. ROGINSON, CA Bar No. 185286
                       robert.roginson@ogletree.com
                   2   ALEXANDER M. CHEMERS, CA Bar No. 263726
                       alexander.chemers@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone: 213.239.9800
                       Facsimile: 213.239.9045
                   6
                       [Additional Counsel for Plaintiffs
                   7   Ravinder Singh, Thomas Odom and
                       California Trucking Association]
                   8

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                               Case No. 3:18-cv-02458-BEN-BLM
                                            PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
41248513_1.docx
                                          OF DR. MICHAEL BELZER AND DR. STEVE VISCELLI
                   1         Plaintiffs California Trucking Association (“CTA”), Ravinder Singh, and
                   2   Thomas Odom (collectively, “Plaintiffs”) hereby object to the declarations of Dr.
                   3   Michael Belzer (ECF No. 58-1) and Dr. Steve Viscelli (ECF No. 58-2). The
                   4   declarations were submitted by intervenor-defendant International Brotherhood of
                   5   Teamsters (“IBT” or the “Teamsters”) in opposition to Plaintiffs’ Motion for a
                   6   Preliminary Injunction (ECF No. 54).
                   7   I.    GENERAL OBJECTIONS
                   8         In addition to the specific objections set forth below, Plaintiffs generally
                   9   object that the Belzer and Viscelli reports lack foundation. Both reports are largely
                  10   premised on a false distinction between “‘true’ independent owner operators” and
                  11   “drivers that are more properly considered ‘dependent’ owner operators.” Belzer
                  12   Report p. 2.1 These contentions ignore controlling federal and California law and
                  13   represent improper and unfounded opinions.
                  14         Drs. Belzer and Viscelli posit that the only “true” independent contractor
                  15   owner-operators are those that have their own operating authority under the federal
                  16   Department of Transportation (“DOT”). This assertion is patently incorrect and
                  17   ignores decades of federal regulations and court decisions. For general background,
                  18   Plaintiffs direct the Court to Douglas C. Grawe, Have Truck, Will Drive: The
                  19   Trucking Industry and the Use of Independent Owner-Operators Over Time, 35
                  20   Transp. L.J. 115 (2008).2
                  21         As the Supreme Court has recognized, “[b]ecause of the limiting character of
                  22   the regulatory system, authorized [motor] carriers have developed a wide practice of
                  23   using non-owned equipment.” Am. Trucking Ass’ns v. United States, 344 U.S. 298,
                  24   303 (1953). One such method is leasing, which “relates to the use of exempt
                  25   equipment in authorized operations” where, “[b]y a variety of arrangements, the
                  26
                       1
                       The Belzer report is found as Exhibit B to Dr. Belzer’s declaration, and the Viscelli
                  27 report is found as Exhibit B to Dr. Viscelli’s declaration.
                     2
                  28   This article was cited in Plaintiffs’ moving papers at footnote 7.
                                                                  1               Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                               PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                             OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1   authorized carriers hire [owner-operators] to conduct operations under the former’s
                   2   permit or certificate.” Id.
                   3         Although this practice has existed for decades, the Belzer and Viscelli reports
                   4   contend that any owner-operator without its own DOT authority is actually an
                   5   employee. For example, the Belzer report posits that a “true independent owner
                   6   operator has its own federal operating authority . . . .” Belzer Report p. 2. This is in
                   7   supposed contrast to “dependent owner operators [who] are operating under the
                   8   operating authority of a motor carrier and are completely supervised by that carrier . .
                   9   . .” Id. According to the Belzer report, “[d]ependent owner operators are essentially
                  10   indistinguishable from drivers that trucking companies already treat as employees,
                  11   under any view of the employment relationship.” Id. He claims the “level of control
                  12   that motor carriers have over these truck drivers is substantial, so that under any test
                  13   they would be considered misclassified employees.” Id. at p. 1.
                  14         The Viscelli report likewise contends there is a difference between “true
                  15   independent owner-operators and lease-operators,” with Dr. Viscelli similarly
                  16   positing that only owner-operators who have their DOT authority are independent
                  17   contractors. Viscelli Report p. 2. Like Dr. Belzer, Dr. Viscelli suggests that any
                  18   owner-operators who do not have their own authority are “best understood as
                  19   employees, under any definition of that term.” Id.
                  20         Thus, the Belzer and Viscelli reports are premised on the supposed “fact” that
                  21   an owner-operator cannot be an independent contractor unless it has its own
                  22   operating authority. This false distinction between “true” independent
                  23   contractors and “dependent”/“lease” owner-operators is disproven by federal
                  24   and state regulations and court decisions.
                  25         Federal transportation statutory and case law has long recognized the lawful
                  26   status of independent owner-operators who lack federal DOT operating authority.
                  27   See Grawe, Have Truck, Will Drive: The Trucking Industry and the Use of
                  28   Independent Owner-Operators Over Time, 35 Transp. L.J. at 133-134. The federal
                                                             2               Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                               PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                             OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1   DOT is responsible for ensuring that motor carriers and independent owner-operators
                   2   meet the safety requirements set forth by the Federal Motor Carrier Safety
                   3   Administration, and the control exercised by compliance with these federal safety
                   4   regulations does not impact the independent contractor status of the driver. Indeed,
                   5   the federal DOT has promulgated comprehensive regulations governing these
                   6   relationship, including the federal Truth-In-Leasing (“TIL”) Regulations, 49 C.F.R. §
                   7   376.11 et seq., which permit and require for safety purposes that owner-operators
                   8   lease their vehicles to motor carriers under whose authority they will drive.
                   9         While the federal regulations require that motor carriers exercise some control
                  10   over the leased equipment (the owner-operator’s vehicle) for safety related reasons,
                  11   the TIL Regulations specifically recognize that:
                  12         Nothing in the provisions required by paragraph (c)(1) of this section is
                  13         intended to affect whether the lessor or driver provided by the lessor is an
                  14         independent contractor or an employee of the authorized carrier lessee.
                  15         An independent contractor relationship may exist when a carrier lessee
                  16         complies with 49 U.S.C. 14102 and attendant administrative
                  17         requirements.
                  18   49 C.F.R. § 376.12(c)(4) (emphasis added).
                  19         California regulations are in accord since the state has adopted, in significant
                  20   part, the federal TIL Regulations. See Cal. Code of Regulations § 1235.7. As under
                  21   the TIL Regulations, the California regulations recognize that:
                  22         Nothing in the provisions required by subsection (3) of this section is
                  23         intended to affect whether the driver provided by the lessor is an
                  24         independent contractor or an employee of the authorized carrier lessee.
                  25   Id. at § 1235.7(d)(1)(C) (emphasis added).
                  26         Not only do the federal and state regulations recognize that a “lease” owner-
                  27   operator can be an independent contractor, California courts and agencies have found
                  28   that such persons are properly classified as independent contractors under the
                                                                   3              Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                               PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                             OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1   traditional multi-factor Borello test, and predecessor California tests for employment.
                   2   Several examples of these decisions are submitted concurrently herewith as Exhibits
                   3   A through C to Plaintiffs’ Request for Judicial Notice.
                   4         For example, in Southern Counties Express, Inc. v. Garcia, Los Angeles
                   5   Superior Court, No. NS026531, a judge found that the “Drivers are independent
                   6   contractors and not employees of” the defendant, even though “Drivers and other
                   7   independent contractors . . . did so under [defendant’s] USDOT operating authority.”
                   8   RJN, Ex. B (Statement of Decision, pp. 25, 33).
                   9         Accordingly, the main factual premise of the Belzer and Viscelli reports—that
                  10   an owner-operator must have its own operating authority to be a “true” independent
                  11   contractor and that all other owner-operators are misclassified—is factually and
                  12   legally incorrect. The reports, and the resulting attacks on the expert report of John
                  13   Husing, Ph.D., lack foundation and are not credible.
                  14   II.   SPECIFIC OBJECTIONS
                  15         Plaintiffs also submit the following specific objections to the Belzer and
                  16   Viscelli reports.
                  17
                              Material Objected To              Grounds for Objection            Ruling
                  18
                              Belzer Report, p. 1: “The         Lacks Foundation; see
                  19                                            General Objections above.
                              great majority of the group of
                  20
                              drivers that Dr. Husing calls
                  21
                              “independent owner
                  22
                              operators” actually are
                  23
                              “dependent” owner operators
                  24
                              locked into long-term
                  25
                              contracts with a single motor
                  26
                              carrier. The level of control
                  27
                              that motor carriers have over
                  28
                                                                    4              Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                               PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                             OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1
                       Material Objected To                 Grounds for Objection            Ruling
                   2
                       these truck drivers is
                   3
                       substantial, so that under any
                   4
                       test they would be considered
                   5
                       misclassified employees.”
                   6
                       Belzer Report, p. 2: “The            Lacks Foundation; see
                   7                                        General Objections above.
                       population of what the
                   8
                       trucking industry calls “owner
                   9
                       operators” is comprised of
                  10
                       two very different types of
                  11
                       drivers: “true” independent
                  12
                       owner operators, and drivers
                  13
                       that are more properly
                  14
                       considered “dependent”
                  15
                       owner operators.”
                  16
                       Belzer Report, p. 2: “While          Lacks Foundation; see
                  17                                        General Objections above.
                       true independent owner
                  18
                       operators have their own
                  19
                       operating authority,
                  20
                       dependent owner operators
                  21
                       are operating under the
                  22
                       operating authority of a motor
                  23
                       carrier and are completely
                  24
                       supervised by that carrier, as
                  25
                       the FMCSA requires.
                  26
                       Dependent owner operators
                  27
                       are essentially
                  28
                                                                5              Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                           PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                         OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1
                       Material Objected To               Grounds for Objection           Ruling
                   2
                       indistinguishable from drivers
                   3
                       that trucking companies
                   4
                       already treat as employees,
                   5
                       under any view of the
                   6
                       employment relationship.”
                   7
                       Belzer Report, p. 2: “Dr.          Lacks Foundation; see
                   8                                      General Objections above.
                       Husing’s report discusses
                   9
                       owner operators without
                  10
                       noting the significant
                  11
                       differences between the true
                  12
                       independents and dependent
                  13
                       owner operators, or that most
                  14
                       of the drivers classified as
                  15
                       independent contractors are
                  16
                       the dependent owner
                  17
                       operators that are
                  18
                       indistinguishable from drivers
                  19
                       classified as employees.”
                  20                                      Lacks Foundation; see
                       Viscelli Report, p. 2:             General Objections above.
                  21
                       “The differences between true
                  22
                       independent owner-operators
                  23
                       and lease-operators are stark.
                  24
                       The former is a small motor
                  25
                       carrier with its own federal
                  26
                       authority to operate. The latter
                  27
                       does not have an operating
                  28
                                                             6              Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                        PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                      OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
                   1
                            Material Objected To              Grounds for Objection            Ruling
                   2
                            authority, but is instead
                   3
                            working under the authority
                   4
                            of the contracting motor
                   5
                            carrier using a compensation
                   6
                            scheme in which the owner
                   7
                            operator pays for the expenses
                   8
                            of the equipment he or she
                   9
                            operates before he or she
                  10
                            earns any compensation. In
                  11
                            short, lease-operators are best
                  12
                            understood as employees,
                  13
                            under any definition of that
                  14
                            term.”
                  15

                  16
                       DATED: December 30, 2019               OGLETREE, DEAKINS, NASH, SMOAK &
                  17                                          STEWART, P.C.
                  18

                  19
                                                              By: /s Alexander M. Chemers
                  20                                              Spencer C. Skeen
                                                                  Robert R. Roginson
                  21                                              Alexander M. Chemers
                  22                                          Attorneys for Plaintiffs
                                                              RAVINDER SINGH, THOMAS ODOM and
                  23                                          CALIFORNIA TRUCKING ASSOCIATION
                  24

                  25
                                                                                                        41248513.1
                  26

                  27

                  28
                                                                  7              Case No. 3:18-cv-02458-BEN-BLM
41248513_1.docx
                                             PLAINTIFFS’ OBJECTIONS TO DECLARATIONS
                                           OF DR. STEVE VISCELLI AND DR. MICHAEL BELZER
